Lincoln Financial Group Available For Sale (AFS) by Industry Classifications Amounts in Millions As of 12/31/2009 As of 9/30/2009 Amortized Unrealized Unrealized Fair % Fair Amortized Unrealized Unrealized Fair % Fair AFS - Fixed Maturities Cost Gains (Losses) Value Value Cost Gains (Losses) Value Value Corporate Financial Services $ 8,260 $ 248 $ (341 ) $ 8,167 13.3 % $ 8,355 $ 265 $ (410 ) $ 8,210 13.6 % Basic Industry 2,304 116 (57 ) 2,363 3.9 % 2,290 115 (71 ) 2,334 3.8 % Capital Goods 2,995 149 (26 ) 3,118 5.1 % 2,914 170 (32 ) 3,052 5.0 % Communications 2,817 200 (51 ) 2,966 4.9 % 3,016 222 (63 ) 3,175 5.2 % Consumer Cyclical 2,589 141 (66 ) 2,664 4.4 % 2,779 166 (67 ) 2,878 4.7 % Consumer Non-Cyclical 5,568 380 (16 ) 5,932 9.8 % 5,572 484 (10 ) 6,046 10.0 % Energy 4,251 290 (22 ) 4,519 7.4 % 4,174 312 (20 ) 4,466 7.4 % Technology 1,121 76 (4 ) 1,193 2.0 % 1,083 86 (5 ) 1,164 1.9 % Transportation 1,224 85 (15 ) 1,294 2.1 % 1,236 64 (33 ) 1,267 2.1 % Industrial Other 709 35 (11 ) 733 1.2 % 712 37 (15 ) 734 1.2 % Utilities 8,941 415 (81 ) 9,275 15.2 % 8,927 532 (71 ) 9,388 15.6 % ABS CDO / CLN [1] 735 11 (296 ) 450 0.7 % 736 5 (312 ) 429 0.7 % CRE CDO 54 - (24 ) 30 0.0 % 55 - (26 ) 29 0.0 % Credit Card 265 9 (9 ) 265 0.4 % 265 13 (12 ) 266 0.4 % Home Equity 1,099 1 (428 ) 672 1.1 % 1,125 - (480 ) 645 1.1 % Manufactured Housing 122 1 (11 ) 112 0.2 % 134 1 (16 ) 119 0.2 % Auto Loan 220 5 - 225 0.4 % 219 4 - 223 0.4 % Other 230 12 (3 ) 239 0.4 % 236 14 (4 ) 246 0.4 % CMBS Non-Agency Backed 2,436 49 (354 ) 2,131 3.5 % 2,601 53 (391 ) 2,263 3.7 % CMOs Agency Backed 4,494 252 (23 ) 4,723 7.8 % 4,645 308 (22 ) 4,931 8.1 % Non-Agency Backed 1,697 5 (454 ) 1,248 2.1 % 1,706 5 (492 ) 1,219 2.0 % Pass Throughs Agency Backed 2,912 64 (14 ) 2,962 4.9 % 2,387 78 (2 ) 2,463 4.1 % Non-Agency Backed 69 - (8 ) 61 0.1 % 126 - (22 ) 104 0.2 % Municipals Taxable 1,900 13 (53 ) 1,860 3.1 % 1,423 54 (15 ) 1,462 2.4 % Tax-Exempt 35 - - 35 0.1 % 3 - - 3 0.0 % Government/Gov Agencies United States 963 85 (14 ) 1,034 1.7 % 979 111 (10 ) 1,080 1.8 % Foreign 1,345 53 (39 ) 1,359 2.2 % 1,196 66 (27 ) 1,235 2.0 % Preferred Stock Redeemable & Hybrids 1,402 36 (250 ) 1,188 2.0 % 1,548 21 (334 ) 1,235 2.0 % AFS - Fixed Maturities 60,757 2,731 (2,670 ) 60,818 100.0 % 60,442 3,186 (2,962 ) 60,666 100.0 % AFS - Equities 382 21 (125 ) 278 393 16 (126 ) 283 Total AFS Securities 61,139 2,752 (2,795 ) 61,096 60,835 3,202 (3,088 ) 60,949 Trading Securities [2] 2,342 243 (80 ) 2,505 2,364 281 (97 ) 2,548 Total AFS & Trading Securities $ 63,481 $ 2,995 $ (2,875 ) $ 63,601 $ 63,199 $ 3,483 $ (3,185 ) $ 63,497 [1]Includes amortized cost of $600 million as of 12/31/09 and 9/30/2009, related to Credit-Linked Notes.For additional information, see "Credit-Linked Notes (CLN)" disclosure starting on page 122 of the 2008 Form 10K. [2] The trading securities support our Modco reinsurance agreements and the investment results are passed directly to the reinsurers. Lincoln Financial Group AFS - Exposure to Residential MBS ("RMBS") and Related Collateral As of 12/31/2009 Amounts in Millions Total Prime/Agency Prime/Non-Agency Alt-A Subprime Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Type Value Cost Value Cost Value Cost Value Cost Value Cost CMOs, Pass Throughs $ 8,994 $ 9,172 $ 7,612 $ 7,313 $ 907 $ 1,211 $ 475 $ 648 - - ABS - Home Equity 672 1,099 - 249 388 423 711 Total $ 9,666 $ 10,271 $ 7,612 $ 7,313 $ 907 $ 1,211 $ 724 $ 1,036 $ 423 $ 711 Rating AAA $ 8,238 $ 8,028 $ 7,590 $ 7,291 $ 290 $ 316 $ 161 $ 185 $ 197 $ 236 AA 186 242 5 5 36 49 121 155 24 33 A 153 207 17 16 44 50 49 66 43 75 BBB 82 136 - - 34 49 16 30 32 57 BB and below 1,007 1,658 - 1 503 747 377 600 127 310 Total $ 9,666 $ 10,271 $ 7,612 $ 7,313 $ 907 $ 1,211 $ 724 $ 1,036 $ 423 $ 711 Origination Year 2004 and prior $ 3,672 $ 3,738 $ 2,874 $ 2,725 $ 305 $ 353 $ 279 $ 355 $ 214 $ 305 2005 1,444 1,650 902 861 176 246 210 292 156 251 2006 707 956 319 304 146 195 191 307 51 150 2007 1,597 1,689 1,273 1,190 280 417 44 82 - - 2008 360 341 360 341 - 2009 1,886 1,897 1,884 1,892 - 2 5 Total $ 9,666 $ 10,271 $ 7,612 $ 7,313 $ 907 $ 1,211 $ 724 $ 1,036 $ 423 $ 711 Note:This table does not include the fair value of trading securities totaling $220 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers.The $220 million in trading securities consisted of $192 million prime, $16 million Alt-A, and $12 million subprime. Lincoln Financial Group AFS - RMBS and Related Collateral As of 12/31/2009 Amounts in Millions Prime Total AAA AA A BBB BB & Below Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Origination Year Value Cost Value Cost Value Cost Value Cost Value Cost Value Cost 2004 and prior $ 3,179 $ 3,078 $ 3,124 $ 2,998 $ 27 $ 36 $ 26 $ 26 $ 1 $ 3 $ 1 $ 15 2005 1,078 1,107 904 864 14 18 30 32 25 32 105 161 2006 465 499 335 322 - 5 9 125 168 2007 1,553 1,607 1,273 1,190 - - 5 8 3 5 272 404 2008 360 341 360 341 - 2009 1,884 1,892 1,884 1,892 - Total $ 8,519 $ 8,524 $ 7,880 $ 7,607 $ 41 $ 54 $ 61 $ 66 $ 34 $ 49 $ 503 $ 748 Alt-A Total AAA AA A BBB BB & Below Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Origination Year Value Cost Value Cost Value Cost Value Cost Value Cost Value Cost 2004 and prior $ 279 $ 355 $ 129 $ 145 $ 84 $ 109 $ 42 $ 56 $ 9 $ 20 $ 15 $ 25 2005 210 292 21 29 10 13 1 2 7 10 171 238 2006 191 307 11 11 27 33 6 8 - - 147 255 2007 44 82 - 44 82 Total $ 724 $ 1,036 $ 161 $ 185 $ 121 $ 155 $ 49 $ 66 $ 16 $ 30 $ 377 $ 600 Subprime Total AAA AA A BBB BB & Below Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Origination Year Value Cost Value Cost Value Cost Value Cost Value Cost Value Cost 2004 and prior $ 214 $ 305 $ 143 $ 169 $ 24 $ 33 $ 11 $ 28 $ 19 $ 39 $ 17 $ 36 2005 156 251 54 67 - - 32 47 13 18 57 119 2006 51 150 - 51 150 2009 2 5 - 2 5 Total $ 423 $ 711 $ 197 $ 236 $ 24 $ 33 $ 43 $ 75 $ 32 $ 57 $ 127 $ 310 Lincoln Financial Group AFS - ABS - Consumer Loan As of 12/31/2009 Amounts in Millions Total Credit Card [1] Auto Loans Fair Amortized Fair Amortized Fair Amortized Value Cost Value Cost Value Cost Rating AAA $ 464 $ 459 $ 239 $ 239 $ 225 $ 220 BBB 26 26 26 26 - - Total $ 490 $ 485 $ 265 $ 265 $ 225 $ 220 [1 ] Additional indirect credit card exposure through structured securities is excluded from this table. See "Credit-Linked Notes (CLN)" disclosure starting on page 122 of the 2008 Form 10K. Note: This table does not include the fair value of trading securities totaling $2 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers. The $2 million in trading securities were credit card securities. Lincoln Financial Group AFS - CMBS As of 12/31/2009 Amounts in Millions Total Multiple Property Single Property CRE CDOs Fair Amortized Fair Amortized Fair Amortized Fair Amortized Type Value Cost Value Cost Value Cost Value Cost CMBS $ 2,131 $ 2,436 $ 2,047 $ 2,301 $ 84 $ 135 - - CRE CDOs 30 54 - 30 54 Total $ 2,161 $ 2,490 $ 2,047 $ 2,301 $ 84 $ 135 $ 30 $ 54 Rating AAA $ 1,532 $ 1,505 $ 1,474 $ 1,440 $ 49 $ 50 $ 9 $ 15 AA 292 329 285 319 7 10 - - A 150 238 122 189 9 13 19 36 BBB 109 153 100 130 7 20 2 3 BB and below 78 265 66 223 12 42 - - Total $ 2,161 $ 2,490 $ 2,047 $ 2,301 $ 84 $ 135 $ 30 $ 54 Origination Year 2004 and prior $ 1,458 $ 1,552 $ 1,382 $ 1,469 $ 63 $ 67 $ 13 $ 16 2005 408 507 379 432 20 60 9 15 2006 159 261 150 230 1 8 8 23 2007 136 170 136 170 - Total $ 2,161 $ 2,490 $ 2,047 $ 2,301 $ 84 $ 135 $ 30 $ 54 Note: This table does not include the fair value of trading securities totaling $83 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers.The $83 million in trading securities consisted of $81 million CMBS and $2 million CRE CDOs. Lincoln Financial Group AFS - CMBS As of 12/31/2009 Amounts in Millions Total AAA AA A BBB BB & Below Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Origination Year Value Cost Value Cost Value Cost Value Cost Value Cost Value Cost 2004 and prior $ 1,458 $ 1,552 $ 1,061 $ 1,042 $ 242 $ 268 $ 98 $ 124 $ 14 $ 26 $ 43 $ 92 2005 408 507 326 327 18 20 15 30 37 64 12 66 2006 159 261 74 73 20 20 25 63 32 39 8 66 2007 136 170 70 64 11 20 13 20 26 25 16 41 Total $ 2,161 $ 2,490 $ 1,531 $ 1,506 $ 291 $ 328 $ 151 $ 237 $ 109 $ 154 $ 79 $ 265 Lincoln Financial Group Commercial Mortgage Loan Portfolio, Net of Reserves As of 12/31/2009 Amounts in Millions LNC MORTGAGE LOAN DISTRIBUTION Property Type Amount % State Amount % Office Building $ 2,483 34 % CA $ 1,476 20 % Industrial 1,907 27 % TX 613 9 % Retail 1,688 24 % MD 426 6 % Apartment 664 9 % FL 324 5 % Hotel/Motel 207 3 % VA 318 4 % Mixed Use 132 2 % TN 308 4 % Other Commercial 97 1 % AZ 301 4 % Total $ 7,178 100 % WA 286 4 % IL 265 4 % NC 261 4 % GA 242 3 % Geographic Region Amount % PA 208 3 % Pacific $ 1,868 25 % NV 204 3 % South Atlantic 1,712 24 % OH 195 3 % East North Central 723 10 % IN 172 2 % Mountain 706 10 % MA 155 2 % West South Central 648 9 % MN 153 2 % Middle Atlantic 477 7 % NJ 141 2 % East South Central 438 6 % NY 128 2 % West North Central 397 6 % SC 126 2 % New England 209 3 % Below 2% 876 12 % Total $ 7,178 100 % $ 7,178 100 % Lincoln Financial Group Additional Disclosure of Insured Bonds and Direct Exposure As of 12/31/2009 Amounts in Millions Direct Insured Total Total Total Total Monoline Name Exposure[1] Bonds [2] Amortized Cost Unrealized Gain Unrealized (Loss) Fair Value AMBAC $ - $ 258 $ 258 $ 1 $ (67 ) $ 192 ASSURED GUARANTY LTD 31 - 31 - (11 ) 20 FGIC - 88 88 - (33 ) 55 FSA - 62 62 - (4 ) 58 MBIA 11 157 168 10 (28 ) 150 MGIC 12 6 18 - (3 ) 15 PMI GROUP INC 27 - 27 - (14 ) 13 RADIAN GROUP INC 20 - 20 - (7 ) 13 XL CAPITAL LTD 72 63 135 23 (8 ) 150 Total $ 173 $ 634 $ 807 $ 34 $ (175 ) $ 666 [1 ] Additional direct exposure through Credit Default Swaps with a notional totaling $98 million is excluded from this table. [2 ] Additional indirect insured exposure through structured securities is excluded from this table.See "Credit-Linked Notes (CLN)" disclosure starting on page 122 of the 2008 Form 10K. Note: This table does not include the fair value of trading securities totaling $32 million, which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers. The $32 million in trading securities consisted of $12 million of Direct Exposure and $20 million of Insured Exposure. This table also excludes insured exposure totaling $13 million for a guaranteed investment tax credit partnership.
